DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-9, 12-21 and 25-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baker et al.  (US 2015/0262413 A1) in view of Bolz et al. (US 2011/0242119 A1).
6.	With reference to claim 1, Baker teaches A method for generating a graphic display of frame images, (“FIG. 1 shows an example graphic based processing system 100 that includes a game engine executing on a central processing unit (CPU) 102. As is generally understood, the game engine calls graphics that are displayed on a display 104. The graphics of the game engine are processed by a graphic processing unit (GPU) 106 and rendered in scenes stored on a frame buffer 108 that is coupled to the display 104.” [0024] “The second component employs a process for shading each sample point of an object into a texture and thereby filtering them using the shading parameter images from the first component. Thus the selected points of the graphic object are shaded using the shaded parameter image to produce a shaded graphic object image. The third component employs a process of rasterizing the shaded samples onto a color frame image, rendering it multiple times to perform anti-aliasing and motion blur. The resulting interframe renders are blended to produce a blended frame image for display.” [0031]) Baker also teaches the method comprising: collecting, via a graphics processing unit (GPU), one or more graphic objects to be rendered into a frame image, (“The GPU 106 executes three major components of the graphics rendering engine 120. … The resulting interframe renders are blended to produce a blended frame image for display.” [0030-0031]) Baker further teaches the one or more graphic objects being represented as a mesh in object space; (“The flow diagram in FIG. 3 represents the first component of the graphics rendering engine determining, via the GPU, one or more shadels to be computed for the frame image based at least on the one or more input attributes for each of the one or more graphic objects, each shadel being a shaded portion of the mesh; (“Color(P)=.intg..sup.RS(ShadInputs(t))dt (1)  In this equation, the Color (P) is the resulting color, P is the pixel on the screen, S is the shading program run by the processing system 100, the "ShadeInputs" are the input parameters for the shading program, and R is the region of mesh that maps to the pixel on the screen, P.” [0026] “To facilitate the evaluation of this equation, the graphics rendering engine 120 precalculates a set of shader inputs, or shading parameters for each graphic object. The shader parameters are formatted for efficiency of the graphic processing hardware such as the GPU 106. A series of material shaders are executed by the GPU 106 in the shading process, each of which takes the precalculated shading parameters and calculates a color for the object.” [0028]) Baker also teaches allocating, via the GPU, space in a shadel storage buffer for the one or more shadels; (“The CPU 102 has an associated CPU memory 110 and the GPU 106 has an associated video or GPU memory 114. Although shown as a separate element in FIG. 1, the frame buffer 108 may be an allocated area of the video memory 114.” [0024] “A series of material shaders are executed by the GPU 106 in the shading process, each of which takes the precalculated shading parameters and calculates a color for the object. During the computing, via the GPU, the determined one or more shadels to generate a shaded mesh; and rasterizing, via the GPU, the shaded mesh into the frame image. (“an object space shading system is used by the graphics rendering engine 120, which either evaluates the color for a point of a graphic object from Equation 1 below or facilitates its approximation. Color(P)=.intg..sup.RS(ShadInputs(t))dt (1)  In this equation, the Color (P) is the resulting color, P is the pixel on the screen, S is the shading program run by the processing system 100, the "ShadeInputs" are the input parameters for the shading program, and R is the region of mesh that maps to the pixel on the screen, P.  In the approach used by the graphics rendering engine 120 in this example, the concept of a deferred renderer is reversed resulting in shading graphic objects first and then rasterizing them. … the graphics rendering engine 120 precalculates a set of shader inputs, or shading parameters for each graphic object. The shader parameters are formatted for efficiency of the graphic processing hardware such as the GPU 106. A series of material shaders are executed by the GPU 106 in the shading process, each of which takes the precalculated shading parameters and calculates a color for the object.” [0026-0028] “The game engine 112 generates calls for object data, which is a mesh including points such as triangles and vertices. The video memory 114 stores 

    PNG
    media_image1.png
    570
    464
    media_image1.png
    Greyscale

Baker does not explicitly teach populating, via the GPU, a work queue buffer, the work queue buffer containing a list of commands to be executed to compute each of the one or more shadels; This is what Bolz teaches (“To generate a graphics workload, a shader thread 306 first allocates a portion of memory within the shader accessible memory 308 (referred to herein as "shader state 312") for storing state information corresponding to the graphics workload being generated. Different units of state information included in the work processing state 312 include the contents of or a reference to a pre-compiled state object from the state object store 302, values of dynamic state parameters, values of environment parameters, and values of different parameters of the graphics command specifying the graphics workload to be processed by the GPU 150. An environment parameter is not specific to a particular graphics command and is typically intended to set top-level state information that can be used by 
7.	With reference to claim 2, Baker teaches the determining the one or more shadels to be computed includes performing a proxy render of the frame image. (“an object contains a MIP (texture) of the final lighting data. From this, the object is rendered on the screen. Because the shading is independent of geometry, the object will be rendered multiple times per frame (450) using raster module 208 in FIG. 2. This is done to remove geometry and temporal aliasing. For example, a fast moving car will appear blurred because the object will be rendered multiple times according to exposure of the camera. Because the final object contains just a simple set of geometry 
8.	With reference to claim 3, Baker teaches performing the proxy render of the frame image comprises: clearing a bitfield element of a shadel remap buffer; for each pixel in the frame image, performing a mapping operation to identify a group of shadels needed to determine a color of the pixel in the frame image; computing a location of a respective occupancy bit for each group of shadels in 2D remap buffer; and setting the respective occupancy bit for each group of shadels. (“each object or asset has a set of 2-dimensional texture coordinates for every vertex, which map to a unique place in a texture. Each triangle of an object is rasterized into a series of images using the 2D texture coordinates. Rather than rasterize the color of an object, the parameters needed for shading are rasterized. … This process creates a series of intermediate parameter images such as the intermediate parameter image 306 in FIG. 3. Each of the intermediate parameter images 306 includes a parameter from the geometry that may be used for shading. The process performs the edge fill 308 via additional processing by the graphics rendering engine 120 to remove edge artifacts 
9.	With reference to claim 4, Baker teaches the mapping operation includes manually implementing a trilinear filter or a bilinear filter. (“The product of the shading process 402 is a shaded image such as the shaded image 440 in FIG. 4, which 
10.	With reference to claim 5, Baker teaches each group of shadels ​needed to determine the color of the pixels in the frame image includes one or more shadels. (“the graphics rendering engine 120 precalculates a set of shader inputs, or shading parameters for each graphic object. The shader parameters are formatted for efficiency of the graphic processing hardware such as the GPU 106. A series of material shaders are executed by the GPU 106 in the shading process, each of which takes the precalculated shading parameters and calculates a color for the object. During the shading process, a series of material shader programs specified for each object executes on the shade inputs, and then stores the output into a color into a texture on the video memory 114.” [0028])
11.	With reference to claim 6, Baker teaches the proxy render of the frame image is performed using pixel shader hardware. (“the graphics rendering engine 120 precalculates a set of shader inputs, or shading parameters for each graphic object. The shader parameters are formatted for efficiency of the graphic processing hardware such as the GPU 106. A series of material shaders are executed by the GPU 106 in the shading process, each of which takes the precalculated shading parameters and calculates a color for the object. During the shading process, a series of material shader 
12.	With reference to claim 7, Baker teaches a number of shadels to be computed for the frame image is at least twice as large as a number of pixels in the frame image. (“the graphics rendering engine 120 precalculates a set of shader inputs, or shading parameters for each graphic object. The shader parameters are formatted for efficiency of the graphic processing hardware such as the GPU 106. A series of material shaders are executed by the GPU 106 in the shading process, each of which takes the precalculated shading parameters and calculates a color for the object. During the shading process, a series of material shader programs specified for each object executes on the shade inputs, and then stores the output into a color into a texture on the video memory 114. This image then contains the shaded linear color values for an object at the frame of interest. The object may then be rasterized onto the display 104 when the object is called to be displayed by evaluating the integral in Equation 1 at this time. Because this integration is approximated by a linear summation, the processing system 100 uses native hardware samplers to perform the operation. In addition to shader aliasing, temporal aliasing or motion blurring is performed by re-rendering the shading data multiple times for the intermediate frames” [0028-0029])
allocating the space in the shadel storage buffer includes: subdividing the shadel storage buffer into a plurality of subdivisions; and assigning the one or more shadels to respective ones of the plurality of subdivisions. (“The graphics of the game engine are processed by multiple graphic processing units (GPU) including respective graphic processing units (GPU) 606, 608 and 610, and rendered in scenes stored on a frame buffer 618 that is coupled to the display 604. Although, the example in FIG. 6 includes three GPUs, it is to be understood that any number of GPUs may be used. The CPU 602 has an associated CPU memory 620. The GPU 606 has an associated video or GPU memory 622. The GPU 608 has an associated video or GPU memory 624. The GPU 610 has an associated video or GPU memory 626. Although shown as a separate element in FIG. 1, the frame buffer 610 may be an allocated area of the video memory 622, 624 or 626 or all three.” [0053] “the object space engine 206 allocates a region of an image (432) that will capture the shading data of the graphic object for the particular frame of shaded data. This image may contain shading data from multiple objects, which are stored in different sections of the image. The resulting image may include a variety of objects shaded, and all stored in the same texture. Some of the objects require very few samples, therefore mapping to small regions in the texture, while some objects may require much larger regions. ” [0058])
14.	With reference to claim 9, Baker does not explicitly teach populating the work queue buffer includes: generating a work list for each of the one or more shadels, the work list for each respective shadel including a location of the respective shadel in the shadel storage buffer and a level of detail of the respective shadel; and populating a work dispatch parameter buffer with a start location of the work list for each of the one or more shadels and with a number of items to be shaded. This is what Bolz teaches (“To generate a graphics workload, a shader thread 306 first allocates a portion of memory within the shader accessible memory 308 (referred to herein as "shader state 312") for storing state information corresponding to the graphics workload being generated. Different units of state information included in the work processing state 312 include the contents of or a reference to a pre-compiled state object from the state object store 302, values of dynamic state parameters, values of environment parameters, and values of different parameters of the graphics command specifying the graphics workload to be processed by the GPU 150. An environment parameter is not specific to a particular graphics command and is typically intended to set top-level state information that can be used by the various shaders of the graphics pipeline of the GPU 150. Examples of environment parameters include a GPU address for a scene graph structure that stores vertex buffer GPU addresses and texture bindings, or constants used to select between various code paths of a shader program, etc.” [0040] “Finally, the shader thread 306 submits the graphics workload specified by the work processing state 312 to the GPU command queue 310 within the shader accessible memory 308. The GPU command queue 310, in turn, transmits the graphics workload to the GPU 150 for processing. Graphics workloads included in the GPU command queue 310 are executed by graphics pipeline of the GPU 150 in the order in which the workloads are submitted. Therefore, since each shader thread 306 submits different graphics workloads to the GPU command queue 310, the order in which the graphics work is processed by the GPU 150 is determined based on the order in which 
15.	Claim 12 is similar in scope to claim 1, and thus is rejected under similar rationale. Baker additionally teaches A graphics rendering system for generating a graphic display of frame images, the system comprising: a memory storing one or more graphic objects to be rendered into a frame image; and a graphics rendering engine (“FIG. 1 shows an example graphic based processing system 100 that includes a game engine executing on a central processing unit (CPU) 102. As is generally understood, the game engine calls graphics that are displayed on a display 104. The graphics of the game engine are processed by a graphic processing unit (GPU) 106 and rendered in scenes stored on a frame buffer 108 that is coupled to the display 104.” [0024] “the GPU 106 renders graphic objects on the display 104 in response to requests by the central processing unit 102, which executes an example game engine 112 stored on the CPU memory 110. The graphic processing unit (GPU) 106 is coupled to the GPU or video memory 114. The GPU 106 executes a graphics rendering engine 120 stored on the GPU memory 114. The graphics rendering engine 120 renders graphic objects by decoupling shading from the rasterization process, and executes anti-aliasing, arbitrary shader programs.” [0025] “The third component employs a process of rasterizing the shaded samples onto a color frame image, rendering it multiple times to perform anti-aliasing and motion blur. The resulting interframe renders are blended to produce a blended frame image for display.” [0031])

17.	With reference to claim 21, Baker teaches a graphics processing unit (GPU) configured to execute the graphics rendering engine. (“the GPU 106 renders graphic objects on the display 104 in response to requests by the central processing unit 102, which executes an example game engine 112 stored on the CPU memory 110. The graphic processing unit (GPU) 106 is coupled to the GPU or video memory 114. The GPU 106 executes a graphics rendering engine 120 stored on the GPU memory 114.” [0025]
18.	Claim 25 is similar in scope to claim 1, and thus is rejected under similar rationale. Baker additionally teaches A system for generating a graphic display of frame images, the system comprising: a memory storing one or more graphic objects to be rendered into a frame image; and one or more processing units coupled to the memory, at least one of the one or more processing units being operable (“FIG. 1 shows an example graphic based processing system 100 that includes a game engine executing on a central processing unit (CPU) 102. As is generally understood, the game engine calls graphics that are displayed on a display 104. The graphics of the game engine are processed by a graphic processing unit (GPU) 106 and rendered in scenes stored on a frame buffer 108 that is coupled to the display 104. … The CPU 102 has an associated CPU memory 110 and the GPU 106 has an associated video or GPU memory 114. Although shown as a separate element in FIG. 1, the frame buffer 108 may be an allocated area of the video memory 114. It is to be understood that the CPU 102 and GPU 106 may each include multiple processing 
19.	Claims 26-33 are similar in scope to claims 2-9, and they are rejected under similar rationale.

Allowable Subject Matter
20.	Claims 10, 11, 22-24, 34 and 35 are allowed.
Prior art in the record, e.g., existing prior Baker et al.  (US 2015/0262413 A1) and Bolz et al. (US 2011/0242119 A1), alone or combined do not teach the claim features of “responsive to the raster loop determining that the shaded portion of the respective mesh is not stored in the shadel storage buffer, the raster loop is configured to (1) generate the shaded portion of the respective mesh, (ii) store the shaded portion of the respective mesh in a shadel miss buffer, (iii) read the shaded portion of the respective 

Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Xiao Wu can be reach on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/